Case 8:13-cv-03007-JSM-JSS Document 162 Filed 04/25/19 Page 1 of 4 PageID 1926




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

   MALIBU MEDIA, LLC,                       )
                                            )
        Plaintiff,                          )
   v.                                       )    Civil Action No.
                                            )    8:13-cv-03007-JSM-TBM
   ROBERTO ROLDAN,                          )
                                            )
        Defendant.                          )
                                            )

   AMENDED UNOPPOSED     1   MOTION FOR LEAVE TO FILE A REPLY TO [160]

   PLAINTIFF'S OPPOSITION TO DEFENDANT'S MOTION FOR ATTORNEY'S FEES

   COMES NOW Defendant ROBERTO ROLDAN, by and through his undersigned

   counsel,   pursuant       to   Local   Rule        3.01(c),   and     requests   this

   Honorable Court to enter an order granting him leave to file a

   Reply, not to exceed 10 pages, to [160] Plaintiff’s opposition to

   [159] Defendant’s motion for attorney’s fees.

   I.    Legal Standard

         "No party shall file any reply or further memorandum

   directed to the motion or response allowed in (a) and (b) unless

   the Court grants leave." Local Rule 3.01(c).

         A motion requesting leave to file either a motion in excess

         of 25 pages, a response in excess of 20 pages, or a reply or

         further     memorandum     shall       not    exceed    three    pages,    shall

         specify the length of the proposed filing, and shall not

   1 This amendment is only to update the certificate of good-faith conference
   of [161] and state that Plaintiff is unopposed
Case 8:13-cv-03007-JSM-JSS Document 162 Filed 04/25/19 Page 2 of 4 PageID 1927




            include, as an attachment or otherwise, the proposed motion,

            response, reply, or other paper.

   Local Rule 3.01(d).

   II.      Analysis

            Defendant respectfully requests leave to file a reply, not to

   exceed ten pages, to address the following issues first raised in

   Plaintiff's response:

                 1. Plaintiff's request that this Court rule on Plaintiff's
                    Motion for Sanctions;

                 2. Plaintiff's allegation that an appeal was not necessary,
                    alleging that Defendant's counsel made no objection to
                    the Court's ruling to dismiss Roldan without prejudice;

                 3. Plaintiff's allegations that attorney's fees should not
                    be awarded after September 2014 for failing to provide
                    exculpatory evidence sooner; and

                 4. Plaintiff's   allegations   that   Defendant's                                           counsel
                    "vexatiously" multiplied the proceedings.


            Defendant           seeks           leave   to      address           these         positions            and

   arguments in the response that were not addressed in Defendant’s

   motion. Defendant’s reply will be no more than ten (10) pages and

   Defendant requests 7 days after this Court enters an order to file

   a reply. This motion is not being filed for purposes of delay and

   no party will be prejudiced by the granting of this motion.

   	




   Malibu Media, LLC v. Roldan, 8:14-CV-03007                Roberto Roldan’s Motion for Leave to File a Reply, Page 2 of 4
Case 8:13-cv-03007-JSM-JSS Document 162 Filed 04/25/19 Page 3 of 4 PageID 1928




       WHEREFORE, Defendant, ROBERTO ROLDAN, seeks leave to file a

   reply of up to 10 pages to (Doc. 160) Defendants' response within 7

   days of an order hereon.




            LOCAL RULE 3.01(g) CERTIFICATE OF GOOD-FAITH CONFERENCE

            I,     the       undersigned           attorney,         hereby          certify           that         I

   conferred Lorri Lomnitzer, Esq., counsel for Plaintiff, who

   expressed that Plaintiffs were not opposed to the granting of

   the relief requested herein.

                                                       Attorney for Plaintiff
                                                       Duncanson:
                                                       /s/ Jennifer Reed
                                                       JENNIFER REED, ESQ.
                                                       Florida Bar No. 104986

                                        CERTIFICATE OF SERVICE

            I     hereby         certify        that    on     April         25,       2019,         I     filed

   electronically the foregoing with the Clerk of the Court via

   CM/ECF        system        which        will   notify      all       persons          authorized              to

   receive notices of electronic filing.




   Malibu Media, LLC v. Roldan, 8:14-CV-03007           Roberto Roldan’s Motion for Leave to File a Reply, Page 3 of 4
Case 8:13-cv-03007-JSM-JSS Document 162 Filed 04/25/19 Page 4 of 4 PageID 1929




                                                Attorney for Roberto Roldan:

                                                Cynthia Conlin & Associates
                                                543 Hillcrest Street
                                                Orlando, Florida 32803-4809
                                                Tel. 405-965-5519
                                                Fax 405-545-4395
                                                www.conlinpa.com

                                                /s/ Cynthia Conlin, Esq.
                                                Cynthia CONLIN, ESQ.
                                                Florida Bar No. 47012
                                                Cynthia@conlinpa.com
                                                service@conlinpa.com




   Malibu Media, LLC v. Roldan, 8:14-CV-03007    Roberto Roldan’s Motion for Leave to File a Reply, Page 4 of 4
